Citation Nr: 0310514	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  98-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, 
New Mexico


THE ISSUE

1.	Entitlement to an effective date prior to June 6, 1984, 
for the assignment of a 50 percent disability evaluation 
for residuals of shell fragment wounds (SFWs) to Muscle 
Groups (MGs) XIV, XVII, and XIX.  

2.	Entitlement to an effective date prior to June 6, 1984 for 
a grant of service connection and the assignment of a 40 
percent disability rating for osteoarthritis of the lumbar 
spine as secondary to service connected SFWs.  

3.	Whether the veteran filed a timely notice of disagreement 
with the October 1995 rating decision by the RO that 
determined that the rating decisions of December 1951 and 
October 1954 were not clearly and unmistakably erroneous.  

4.	Entitlement to an effective date earlier than June 16, 
1999 for the assignment of a total disability rating for 
compensation purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	James C. McKay, Attorney


ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran had active service from July 1942 to October 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating action by the 
RO.  In a decision issued in May 2000, the Board granted 
entitlement to a total rating based on individual 
unemployability, and denied the claims listed on the first 
page of this decision.  Thereafter, the veteran appealed this 
Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In December 2000, the appellant's 
attorney and VA's General Counsel filed a joint motion for 
remand.  In this motion the parties requested that the Court 
vacate and remand the previous denial.  On January 5, 2001, 
the Court granted that motion.    

Meanwhile the veteran perfected an appeal in regard to the 
issue of entitlement to an effective date prior to June 16, 
1999, for the assignment of a total rating for compensation 
purposes based on individual unemployability.  In July 2001 
the Board remanded this issue as well as the three issues 
vacated by the Court the previous January and again in 
October 2002.


REMAND

In a letter dated in March 2003, the Board informed the 
veteran of the VCAA and the evidence needed to substantiate 
his claims and what evidence he was responsible for 
obtaining.  However, the United States Court of Appeals for 
the Federal Circuit has determined that such notice was 
inadequate because it limited the time period for submitting 
necessary evidence to 30 days rather than the statutorily 
mandated one year.  Disabled American Veterans v. Principi, 
No. 02-7304 (Fed. Cir. May 1, 2003).  Since the one-year 
period has not passed, and the veteran has not waived the one 
year time period, the Board cannot decide the claims that are 
the subject of this appeal.  

The Federal Circuit also invalidated regulations that 
permitted the Board to develop and consider evidence in the 
first instance.  Id.  Therefore, if the veteran submits 
additional evidence in response to the VCAA letter, the 
evidence must initially be reviewed by the RO.

Accordingly, the veteran's appeal is remanded for the 
following:

The RO should inform the veteran that he 
has until March 17, 2004 to respond to 
the Board's March 17, 2003 VCAA letter.  
His claims cannot be adjudicated prior to 
that date unless he informs the RO that 
he has no additional evidence to submit 
or waives the one year time period.  If 
he submits additional evidence, it must 
initially be considered by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




